NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

               CESAR A. DELAROSA,
                    Petitioner

                           v.

     OFFICE OF PERSONNEL MANAGEMENT,
                   Respondent
             ______________________

                      2015-3074
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. SF-0831-14-0602-I-1.
                ______________________

                 Decided: June 4, 2015
                ______________________

    CESAR A. DELAROSA,          Sto.   Tomas,   La   Union
Philippines, pro se.

   VERONICA NICOLE ONYEMA, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, Washington, DC, for respondent. Also represent-
ed by BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR.,
DEBORAH A. BYNUM.
                ______________________
2                                         DELAROSA   v. OPM



      Before REYNA, CLEVENGER, and WALLACH, Circuit
                       Judges.
    PER CURIAM.
     Cesar A. Delarosa appeals the Merit Systems Protec-
tion Board’s (“Board”) final order of January 15, 2015,
denying him the opportunity to redeposit his refunded
retirement deductions. Because Mr. Delarosa is not an
employee eligible to redeposit retirement deductions, we
affirm.
                             I
    Cesar A. Delarosa was employed by the United States
Navy in various civilian positions between 1981 and 1988.
During that employment, he was subject to the Civil
Service Retirement System (“CSRS”). In 1988, he retired
from federal employment, and at that time he applied for
a refund of the retirement contributions he had made
during his service. He received the refund in two dis-
bursements in 1989. In 1999, the Office of Personnel
Management (“OPM”) informed Mr. Delarosa that he may
be entitled to an additional refund. He applied for and
received that refund as well.
    In 2013, Mr. Delarosa filed an application for deferred
retirement annuity with OPM. OPM denied the applica-
tion, because Mr. Delarosa had withdrawn his retirement
deductions. Then in 2014, Mr. Delarosa wrote to OPM,
seeking to redeposit his refunded retirement contribu-
tions. OPM informed Mr. Delarosa that he was not eligi-
ble to redeposit refunded contributions unless he was
reemployed by the federal government. When it denied
this request, OPM also sent correspondence to Mr. Dela-
rosa reminding him that—at the time he requested the
refund—he signed a statement acknowledging:
    If you have more than five years of service you
    may be entitled to annuity rights which will be
    forfeited by payment of this refund unless you are
DELAROSA   v. OPM                                           3



    later reemployed subject to the Civil Service Re-
    tirement law.
    Mr. Delarosa appealed this decision to the Board. In
the context of that appeal, OPM discovered a $46.11
balance remaining in Mr. Delarosa’s retirement account.
OPM informed Mr. Delarosa and the Board about this
balance, and has indicated that it will return the $46.11
once this appeal is final.
    In the Board’s initial decision, the administrative law
judge determined that Mr. Delarosa was not entitled to
redeposit retirement funds. The judge reasoned that Mr.
Delarosa is not an employee under the relevant statutory
definition, and is therefore ineligible to make such a
deposit. The Board’s final order similarly denied Mr.
Delarosa’s request. He appeals the Board decision. For
the reasons below, we affirm.
                              II
    This court affirms the Board’s decision unless it is “(1)
arbitrary, capricious, an abuse of discretion, or otherwise
not in accordance with the law; (2) obtained without
procedures required by law, rule, or regulation having
been followed; or (3) unsupported by substantial evi-
dence.” 5 U.S.C. § 7703(c) (2000); Tunik v. Merit Sys. Prot.
Bd., 407 F.3d 1326, 1330 (Fed. Cir. 2005).
     An employee who received a refund of retirement de-
ductions is allowed to redeposit that amount, with inter-
est. 5 U.S.C. § 8334(d)(1). The statute explicitly limits this
right of redeposit to employees, and Mr. Delarosa does not
qualify as an employee. The relevant regulation, 5 C.F.R.
§ 831.112(a), provides alternate definitions for “employee”
as used in 5 U.S.C. § 8334(d)(1). Because Mr. Delarosa
does not meet either regulatory definition, we agree with
the Board that he is not eligible to redeposit his retire-
ment deductions.
4                                           DELAROSA   v. OPM



    First, the regulation provides that someone who is
“currently employed in a position subject to the civil
service retirement law” is an employee. 5 C.F.R.
§ 831.112(a)(1) (2015). There is no dispute that Mr. Dela-
rosa is not currently employed in such a position.
     Second, a former employee may also be an employee
eligible to make a redeposit, but only if he or she “retains
civil service retirement annuity rights.” 5 C.F.R.
§ 831.112(a)(2). Though Mr. Delarosa is a former employ-
ee, he does not retain annuity rights and therefore does
not satisfy this second definition of “employee.”
    Mr. Delarosa’s annuity rights were voided when he
received the refund payment for his retirement deduc-
tions. 5 U.S.C. § 8342. The statute provides that he was
entitled to receive a payment of lump-sum credit (the
refund of his retirement deductions). Id. But that also
entails cancelling his annuity rights. Id. And when Mr.
Delarosa requested his retirement deductions, he was
informed that he would forfeit annuity rights upon pay-
ment of the refund.
    Mr. Delarosa argues that he did not void his annuity
rights, and therefore is an eligible former employee,
because there is still $46.11 left in his retirement account.
But that $46.11 balance does not save his annuity rights.
OPM has reasonably interpreted the lump-sum credit
statute to mean that, when an employee requests a re-
fund “the employee is to be paid all of his retirement
contributions, as well as all the interest payable with
respect to those contributions, for his entire period of
service.” Conway v. Office of Personnel Management, 59
M.S.P.R. 405,409 (1993). Employees are not entitled to
withdrawal a fraction of their retirement account, and
preserve annuity rights. See id. The request for a lump-
sum credit is a request for a full refund of retirement
deductions, and on receipt of payment annuity rights are
extinguished. Because an employee cannot request a
DELAROSA   v. OPM                                          5



partial refund and retain annuity rights, it reasonably
follows that—where an employee requests a full refund,
but a balance remains leftover in his or her retirement
account—that employee similarly has not preserved
annuity rights.
                             III
    Because both the Board and OPM correctly concluded
that Mr. Delarosa is not an employee within the definition
at 5 C.F.R. § 831.112(a), and he is therefore not eligible to
redeposit refunded retirement deductions under 5 U.S.C.
§ 8334(d), the decision of the Board is affirmed.
                       AFFIRMED


                           COSTS
    Each side shall bear its own costs.